Citation Nr: 0826844	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  99-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of eligibility for Department of Veterans 
Affairs (VA) benefits based on the character of discharge.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.L.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1965 with a subsequent period of service from April 1965 to 
March 1973 that has been found to be under conditions other 
than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In August 2001, the Board confirmed the denial of the issue 
on appeal, and the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  The Court, in response to a Joint Motion for 
Remand and to Stay Further Proceedings, issued an Order in 
February 2003 vacating the August 2001 Board decision and 
remanding for a decision compliant with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).

The Board remanded the issue that is the subject of this 
decision in September 2003.  When the case again came before 
the Board in July 2004, the denial of the issue on appeal was 
confirmed.  The veteran again appealed to the Court.  The 
Court, in a February 2007 ruling, issued an Order setting 
aside the July 2004 Board decision and again remanding for a 
decision compliant with the notice provisions of the VCAA

Consistent with the Court's determination in this case, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, the Court has remanded the issue of whether 
new and material evidence has been submitted to reopen a 
claim of eligibility for Department of Veterans Affairs (VA) 
benefits based on the character of discharge.  Regarding this 
claim, the RO's January 2004 VCAA letter did not specifically 
informed the veteran of the type of evidence that is needed 
to establish veteran status or substantiate his claim for 
benefits, and of the type of evidence that is necessary to 
reopen the claim of eligibility for VA benefits based on 
character of discharge.  See, e.g. Dennis v. Nicholson, 21 
Vet. App. 18, 20 (2007).

The Board notes that "Veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions "other than 
dishonorable."  38 U.S.C.A. § 101(2).  Pension, compensation, 
and dependency and indemnity compensation (DIC) are not 
payable unless the period of service based on which the claim 
was made was terminated by discharge or release under 
conditions other than dishonorable.  38 C.F.R. § 3.12(a).  
When a serviceman receives an other than honorable discharge, 
VA must decide whether the character of such discharge is 
honorable or dishonorable (and not qualifying for VA 
benefits).  Applicable law and regulation itemize conditions 
under which an other than honorable discharge would be 
considered dishonorable, among them are acceptance of an 
undesirable discharge to escape trial by general court 
martial, and willful and persistent misconduct.  38 U.S.C.A. 
§§ 101(2), 5303; 38 C.F.R. § 3.12(d).

A discharge or release is considered to have been issued 
under dishonorable conditions where the discharge was given 
under other than honorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).

38 U.S.C.A. § 5303(a) provides that the discharge of any 
person from the Armed Forces on the basis of an absence 
without authority from active duty for a continuous period of 
at least 180 days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under laws administered by the Secretary based upon the 
period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553; 38 C.F.R.  3.12(c)(6) (2007).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior, or who interferes with 
the piece of society, or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

On remand, the RO must provide the appellant with notice as 
to what is necessary to substantiate the previously 
unestablished element or elements required to change the 
previous denial based on the character of the appellant's 
discharge.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C. for the following 
action:

1.  The RO or AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  A notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must:

(A) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim.  This notice should include 
information, as described above, that 
specifically addresses what is necessary 
to substantiate the previously 
unestablished element for a successful 
claim for establishing the requisite 
character of discharge for entitlement to 
VA benefits under 38 C.F.R. § 3.12 (2007); 
the veteran should be specifically advised 
that there is no bar to VA benefits if 
there are "compelling circumstances" 
warranting an unauthorized leave for a 
continuous period of 180 days, 38 C.F.R. 
§ 3.12(c)(6), or when a person was insane 
at the time of committing the offense that 
led to discharge, 38 U.S.C.A. § 5303(b); 
38 C.F.R. § 3.12(b).



(B) inform the claimant about the 
information and evidence that VA will seek 
to provide; and

(C) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or AMC should then readjudicate 
the claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


